UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number:000-52854 FBC HOLDING, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 71-1026782 (I.R.S. Employer Identification No.) 66 Piscataqua Road Dover, NH (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(603) 540-0828 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of July 6, 2012, there were 257,419,391 shares of common stock, $0.001 par value, issued and outstanding. Table of Contents FBC HOLDING, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 20 ITEM 4 Controls and Procedures 21 PART II – OTHER INFORMATION 23 ITEM 1 Legal Proceedings 23 ITEM 1A Risk Factors 23 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 23 ITEM 3 Defaults Upon Senior Securities 24 ITEM 4 Mine Safety Disclosures 24 ITEM 5 Other Information 24 ITEM 6 Exhibits 25 Table of Contents PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 Table of Contents ITEM 1Financial Statements FBC Holding, Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS April 30, 2012 July 31, 2011 (unaudited) (audited) ASSETS Current Assets Cash $ $ Deferred Financing Expense Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS EQUITY Current Liabilities Accounts Payable Accrued Interest Equity Obligations - current Current Portion of Notes Payable Total Current Liabilities Total Liabilities Stockholders Deficit Preferred Stock .001 Par Value, Series A 5,000,000 shares authorized, 2,500,000, issued and outstanding Common Stock .001 Par Value; 400,000,000 shares authorized; 244,974,135and 128178,385issued and outstanding, respectively Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Equity $ $ See notes accompanying to the consolidated financial statements 4 Table of Contents FBC HOLDING, Inc. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Three Months Nine Months Nine Months May 30, 2006 Ended Ended Ended Ended (Inception) through April 30, 2012 April 30, 2011 April 30, 2012 April 30, 2011 April 30, 2012 Revenue $ - $ - $ $ - $ Expenses General Selling and Administrative Depreciation - - Warrant Expense - - Conversion Fee Land Claim Fees - - Non Cash Compensation - Amortization of Deferred Finance Charges - - Impairment of Goodwill - - Gain(Loss) on Operations ) Other Income (expense): Amortization of Debt Discount - ) Interest Expense ) - ) - ) ) ) Net Income (Loss) before provision for income tax ) Provision for income tax - - - Net Income(Loss) from Continuing Operations ) Discontinued Operations: Gain (Loss) from discontinued operations (including gain on disposal in 2007 of $28,553)- net of tax - - Net Income (Loss) $ ) $ ) $ ) $ ) $ ) Net Income(Loss) per share Basic and Fully Diluted, From: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - Combined $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares See notes accompanying to the consolidated financial statements 5 Table of Contents FBC Holding, Inc. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Nine Months May 30, 2006 Ended Ended Inception through April 30, 2012 April 30, 2011 April 30, 2012 Cash flow from operating activities: Net loss from operations $ ) $ ) $ ) Discontinued operations - - ) Net loss from continuing operations ) ) ) Adustments to reconcile net loss to cash: Stock issued for services Impairment of goodwill - Conversion Fee Amortization - debt discount - - Depreciation - - Deferred Financing Fees - - - Changes in assets & liabilities: Prepaids ) - ) Accounts Payable - ) Accrued Expenses Due Related Parties - - - Cash flow provided by (used in) operating activities ) ) Cash flow from investing activities Purchase of fixed assets - ) Net cash provided by (used in) investing activities - - ) Cash flow from financing activities Notes payable - borrowings - Notes payable - payments - - ) Issuance of stock - - Net cash provided by (used in) financing activities - Net cash used in continuing operations ) Beginning cash - - Ending cash $ $ $ Supplemental Disclosures Cash Paid For: Interest $ $
